McKAY, Circuit Judge,
concurring:
I agree completely with the court’s analysis of the sufficiency of the hearing process afforded the appellant in this case which involves the management of school discipline short of expulsion and in the result. Even when appellant’s allegations are treated as being true for summary judgment purposes, the process satisfied the requirements of Goss v. Lopez, 419 U.S. 565, 95 S.Ct. 729, 42 L.Ed.2d 725 (1975). Thus it is unnecessary to reach the other issues treated by the court. I express no opinion on the other issues treated.